DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “determining a location of a detection line” which is unclear.  There is no disclosure in the specification or drawings on how this determination step is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-25, 28, 30-32, 35-36 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140233989 to Hara.
Regarding Claim 21, Hara discloses an image forming apparatus (Figs. 1-2, image forming apparatus 100; ¶¶ [0052]-[0061]) comprising: an image forming unit including an image carrier and configured to form a pattern on the image carrier, the pattern comprising a plurality of straight lines (Figs. 1-2, image forming units 13 and intermediate transfer belt 5 and image graduations 6a, 6b; ¶¶ [0056]-[0067]); a sensor configured to detect the pattern formed on the image carrier, the sensor defined by a detection line (Figs. 1-2, belt scale detecting sensor 7 sensing image graduations 6a, 6b along belt travel direction; ¶¶ [0072]-[0074]); and a control unit configured to determine a writing position adjustment based upon the pattern detected by the sensor and to adjust a writing position in a main scanning direction based on the writing position adjustment (Figs. 9-10, control portion 17 calculating amount of correction of the positional shift based on belt scale detecting sensor 7 sensing image graduations 6a, 6b, Steps S3-S5; ¶¶ [0101]-[0106]), wherein the image forming unit is configured to cause the pattern to be formed such that: (i) none of the plurality of straight lines is parallel to the detection line; and (ii) at least two of the plurality of straight lines intersect each other at an intersection and extend from the intersection in at least two opposite directions (Figs. 1-2, image forming units 13 forming overlapped image graduations 6a, 6b; ¶¶ [0056]-[0067]). 
Claim 23, Hara discloses the sensor is further configured to detect the pattern in response to detecting a deviation at a formation position of the pattern (Figs. 2, 9-10, belt scale detecting sensor 7 sensing image graduations 6a, 6b in response to sensed positional shift, Steps S3-S6NO; ¶¶ [0101]-[0107]); and the control unit is further configured to determine a deviation direction in which the formation position of the pattern deviates in accordance with detection times of the pattern (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]). 
Regarding Claim 24, Hara discloses the control unit is further configured to determine a deviation amount in accordance with a detection interval of the pattern (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]), adjust the deviation amount (Figs. 2, 9-10, control portion 17 applying corrections; Steps S3-S5; ¶¶ [0101]-[0107]), and cause the image forming unit to form the pattern (Figs. 2, 9-10, control portion 17 forming image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]). 
Regarding Claim 25, Hara discloses the control unit is further configured to determine a deviation amount (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]), compare the deviation direction to a previous deviation direction (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S6NO; ¶¶ [0101]-[0107]), determine a threshold based upon the comparison between the deviation direction and the previous deviation direction (Figs. 2, 9-10, control portion 17 target value; Steps S3-S6; ¶¶ [0101]-[0110]), compare the deviation amount to the threshold (Figs. 2, 9-10, control portion 17 target value; Steps S3-S6; ¶¶ [0101]-[0110]), and cause the pattern to deviate by the deviation amount in response to determining that the deviation amount is smaller than the threshold (Figs. 2, 9-10, control portion 17 corrections after shift<target value; Steps S6YES-S9; ¶¶ [0101]-[0110]). 
Claim 28, Hara discloses an image position adjustment method (Figs. 1-2 and 9-10, control portion 17 performing corrections; Steps S3-S9; ¶¶ [0101]-[0110]) comprising: providing a sensor defined by a detection line (Figs. 1-2, belt scale detecting sensor 7 sensing image graduations 6a, 6b along belt travel direction; ¶¶ [0072]-[0074]); forming a pattern on an image carrier, the pattern comprising a plurality of straight lines, the pattern formed such that (i) none of the plurality of straight lines is parallel to the detection line; and (ii) at least two of the plurality of straight lines intersect each other at an intersection and extend from the intersection in at least two opposite directions (Figs. 1-2, image forming units 13 forming overlapped image graduations 6a, 6b; ¶¶ [0056]-[0067]); detecting the pattern using the sensor (Figs. 1-2, belt scale detecting sensor 7 sensing image graduations 6a, 6b along belt travel direction; ¶¶ [0072]-[0074]); and adjusting a writing position of an image forming unit in a main scanning direction on the basis of the pattern (Figs. 9-10, control portion 17 calculating amount of correction of the positional shift based on belt scale detecting sensor 7 sensing image graduations 6a, 6b, Steps S3-S5; ¶¶ [0101]-[0106]). 
Regarding Claim 30, Hara discloses determining a location of a detection line (Figs. 1-2, belt scale detecting sensor 7 sensing along belt travel direction; ¶¶ [0072]-[0074]). 
Regarding Claim 31, Hara discloses determining a formation position of the pattern in response to detecting the pattern (Figs. 2, 9-10, belt scale detecting sensor 7 sensing image graduations 6a, 6b in response to sensed positional shift, Steps S3-S6NO; ¶¶ [0101]-[0107]); storing the formation position (Figs. 2, 9-10, update memory with sensed positional shift, Steps S3-S5; ¶¶ [0101]-[0107]); determining a deviation by comparing the formation position to a previous formation position (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S6NO; ¶¶ [0101]-[0107]), and determining a deviation direction based on the deviation (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S6NO; ¶¶ [0101]-[0107]). 
Claim 32, Hara discloses comparing the deviation direction to a previous deviation direction(Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S6NO; ¶¶ [0101]-[0107]); determining a threshold based upon the comparison between the deviation direction and the previous deviation direction (Figs. 2, 9-10, control portion 17 target value; Steps S3-S6; ¶¶ [0101]-[0110]); comparing the deviation to the threshold (Figs. 2, 9-10, control portion 17 target value; Steps S3-S6; ¶¶ [0101]-[0110]); and causing the pattern to deviate by the deviation in response to determining that the deviation is smaller than the threshold (Figs. 2, 9-10, control portion 17 corrections after shift<target value; Steps S6YES-S9; ¶¶ [0101]-[0110]). 
Regarding Claim 35, Hara discloses an image forming apparatus (Figs. 1-2, image forming apparatus 100; ¶¶ [0052]-[0061]) comprising: a transfer belt (Figs. 1-2, intermediate transfer belt 5; ¶¶ [0052]-[0061]); a primary transfer roller (Figs. 1-2, transfer rollers 3a-d; ¶¶ [0052]-[0061]); and a photoreceptor drum separated from the primary transfer roller by the transfer belt (Figs. 1-2, photosensitive drums 1a-d; ¶¶ [0052]-[0061]); a developing device (Figs. 1-2, developing devices 8a-d; ¶¶ [0052]-[0061]); a sensor defined by a detection line and configured to detect a pattern on the transfer belt (Figs. 1-2, belt scale detecting sensor 7 sensing image graduations 6a, 6b along belt travel direction; ¶¶ [0072]-[0074]); and a control unit configured to cause the primary transfer roller, the photoreceptor drum, and the developing device to cooperate to form the pattern on the transfer belt (Figs. 1-2, and 9-10, control portion 17 for generating image graduations 6a, 6b, Steps S3-S5; ¶¶ [0101]-[0106]), wherein the pattern comprises a plurality of straight lines, none of the plurality of straight lines is parallel to the detection line, and at least two of the plurality of straight lines intersect each other at an intersection and extend from the intersection in at least two opposite directions (Figs. 1-2, image forming units 13 forming overlapped image graduations 6a, 6b; ¶¶ [0056]-[0067]). 
Regarding Claim 36, Hara discloses the developing device is configured to supply a toner to the photoreceptor drum and develop an electrostatic latent image on the photoreceptor 
Regarding Claim 38, Hara discloses the at least two opposite directions comprise a left direction relative to the transfer belt and a right direction relative to the transfer belt (Figs. 1-2, image forming units 13 forming overlapped image graduations 6a, 6b; ¶¶ [0056]-[0067]).  
Regarding Claim 39, Hara discloses the sensor is further configured to detect the pattern in response to detecting a deviation at a formation position of the pattern (Figs. 2, 9-10, belt scale detecting sensor 7 sensing image graduations 6a, 6b in response to sensed positional shift, Steps S3-S6NO; ¶¶ [0101]-[0107]); and the control unit is further configured to determine a deviation direction in which the formation position of the pattern deviates in accordance with detection times of the pattern (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]).
Regarding Claim 40, Hara discloses wherein the control unit is further configured to determine a deviation amount in accordance with a detection interval of the pattern (Figs. 2, 9-10, control portion 17 calculating amount and directions of positional shift based on timings of image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]), adjust the deviation amount (Figs. 2, 9-10, control portion 17 applying corrections; Steps S3-S5; ¶¶ [0101]-[0107]), and cause the primary transfer roller, the photoreceptor drum, and the developing device to form the pattern (Figs. 2, 9-10, control portion 17 forming image graduations 6a, 6b; Steps S3-S5; ¶¶ [0101]-[0107]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as applied to claims 21 and 35, in view of US 20080292370 to Murayama.
Regarding Claim 22, Hara discloses the image forming apparatus of claim 21, but does not disclose each of the plurality of straight lines has a different thickness. Murayama discloses each of the plurality of straight lines has a different thickness (Fig. 13, overlapping mark pairs 137¶¶ [0175]-[0179]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hara by providing each of the plurality of straight lines has a different thickness as in Murayama in order to provide for greater accuracy in determining the amount or direction of shift in the overlap.
Regarding Claim 37, Hara discloses the image forming apparatus of claim 35, but does not disclose the control unit is configured to independently select a thickness for each of the plurality of straight lines such that a first thickness of one of the plurality of straight lines is different from a second thickness of a second of the plurality of straight lines. Murayama discloses the control unit is configured to independently select a thickness for each of the plurality of straight lines such that a first thickness of one of the plurality of straight lines is different from a second thickness of a second of the plurality of straight lines (Fig. 13, overlapping mark pairs 137; ¶¶ [0175]-[0179]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hara by providing the control unit is configured to independently select a thickness for each of the .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as applied to claim 21, in view of US 6564021 to Nakai.
Regarding Claim 26, Hara discloses the image forming apparatus of claim 21, but is silent regarding the sensor is further configured to detect the intersection in response to detecting that a formation position of the pattern does not deviate, and the control unit is configured to determine that the formation position does not deviate when the intersection is detected as a detection result of the pattern. Nakai discloses the sensor is further configured to detect the intersection in response to detecting that a formation position of the pattern does not deviate (Figs. 1-2, sensor 11 detecting intersection of cross mark; Col. 11, line 52 – Col. 12, line 23, Col. 16, lines 3-39), and the control unit is configured to determine that the formation position does not deviate when the intersection is detected as a detection result of the pattern (Figs. 1-2, sensor 11 detecting intersection of cross mark; Col. 11, line 52 – Col. 12, line 23, Col. 16, lines 3-39). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hara by providing the sensor is further configured to detect the intersection in response to detecting that a formation position of the pattern does not deviate, and the control unit is configured to determine that the formation position does not deviate when the intersection is detected as a detection result of the pattern as in Nakai in order to provide for greater accuracy.


s 27 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara as applied to claims 21 and 31, in view of US 20110063634 to Boness. 
Regarding Claim 27, Hara discloses the image forming apparatus of claim 21, but does not disclose the control unit is further configured to increment a number of times of detection in response to detecting the pattern, compare the number of times of detection to a threshold, perform error processing in response to determining that the number of times of detection is equal to or greater than the threshold, and perform error processing in response to not detecting the pattern. Boness discloses the control unit is further configured to increment a number of times of detection in response to detecting the pattern (Figs. 3-5, Step 60; ¶¶ [0033]-[0045]), compare the number of times of detection to a threshold (Figs. 3-5, Steps 70, 74, 78; ¶¶ [0033]-[0045]), perform error processing in response to determining that the number of times of detection is equal to or greater than the threshold (Figs. 3-5, Step 82; ¶¶ [0033]-[0045]), and perform error processing in response to not detecting the pattern (Figs. 3-5, Steps 34, 36 or Steps 62, 82; ¶¶ [0033]-[0045], [0056]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hara by providing the control unit is further configured to increment a number of times of detection in response to detecting the pattern, compare the number of times of detection to a threshold, perform error processing in response to determining that the number of times of detection is equal to or greater than the threshold, and perform error processing in response to not detecting the pattern as in Boness in order to provide for greater accuracy.
Regarding Claim 33, Hara discloses the method of claim 31, but does not disclose incrementing a number of times of detection in response to detecting the pattern; comparing the number of times of detection to a threshold; and performing error processing in response to determining that the number of times of detection is equal to or greater than the threshold. Boness discloses incrementing a number of times of detection in response to detecting the pattern (Figs. 3-5, Step 60; ¶¶ [0033]-[0045]); comparing the number of times of detection to a 
Regarding Claim 34, Hara discloses performing error processing in response to not detecting the pattern (Figs. 3-5, Steps 34, 36 or Steps 62, 82; ¶¶ [0033]-[0045], [0056]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852